Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 3, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150286                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150286
                                                                    COA: 311441
                                                                    St. Clair CC: 12-000721-FC
  ROBIN SCOTT DUENAZ,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 10, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether evidence of a child’s prior sexual abuse is “sexual conduct”
  barred by the rape-shield statute, MCL 750.520j; (2) if so, whether evidence of prior
  sexual abuse was nevertheless admissible in this instance to preserve the defendant’s
  right of confrontation and to present a defense (see People v Hackett, 421 Mich 338
  (1984)); and (3) whether any error in excluding evidence of prior sexual abuse in this
  case was harmless. The parties should not submit mere restatements of their application
  papers.

          The Criminal Law Section of the State Bar of Michigan, the Prosecuting Attorneys
  Association of Michigan, and the Criminal Defense Attorneys of Michigan are invited to
  file briefs amicus curiae. Other persons or groups interested in the determination of the
  issues presented in this case may move the Court for permission to file briefs amicus
  curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 3, 2015
         s0527t
                                                                               Clerk